                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

FARMERS EDGE INC., FARMERS EDGE
(US) INC., and FARMERS EDGE (US)
LLC,                                                           8:16CV191

Plaintiffs/Counterclaim Defendants,
                                                                ORDER
      vs.

FARMOBILE, LLC, JASON G. TATGE,
HEATH GARRETT GERLOCK, and
RANDALL THOMAS NUSS,

Defendants/Counter-
Claimants.
___________

CLARKE GERLOCK,

                    Third Party Plaintiff,

       vs.

FARMERS EDGE INC., FARMERS EDGE
(US) INC., and FARMERS EDGE (US)
LLC,

                    Third-Party
                    Defendants.


      This matter is before the Court on a motion to amend judgment filed by

Defendants/Counterclaimants Farmobile, LLC, Jason G. Tatge, Heath Garrett Gerlock,

and Randall Thomas Nuss, and Third-Party Plaintiff Clarke Gerlock (collectively,

“Farmobile”), Filing No. 462; Farmobile’s bill of costs, Filing No. 464; and objections to

the motion to amend and to the bill of costs filed by plaintiffs/counterclaim defendants

Farmers Edge Inc., Farmers Edge (US) Inc., and Farmers Edge (US) LLC, (“Farmers

Edge”), Filing Nos. 468 and 470.
           This matter is on appeal to the United States Court of Appeals for the Eighth

Circuit. See Filing No. 458, Notice of Appeal. The outcome of the appeal may affect

the pending issues. Accordingly, the Court finds it appropriate to defer ruling on the

motion and objections pending the outcome of the appeal. For docket control purposes,

the motion and bill of costs will be denied, and the objections will be overruled, at this

time, without prejudice to reassertion at the conclusion of the appeal.

           IT IS ORDERED:

           1.    Farmobile’s motion to amend (Filing No. 462) is denied, without prejudice

to refiling;

           2.    Farmobile’s bill of costs (Filing No. 464) is denied, without prejudice to

refiling

           3.    Farmers Edge’s objections (Filing Nos. 468 and 470) are overruled,

without prejudice to reassertion.

           DATED this 19th day of December 2018.


                                                   BY THE COURT:

                                                   s/ Joseph F. Bataillon
                                                   Senior United States District Judge
